Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00501-CV

                        IN THE INTEREST OF M.M.C.D-E., a Child

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01118
                        Honorable David A. Canales, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellate counsel’s motion to withdraw is DENIED. Appellant is unable to afford payment of
court costs; no costs are taxed in this appeal.

       SIGNED December 27, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice